We concur in the views of the Court of Appeals, holding that Section 4151 of the Code of 1923, Code 1940, Tit. 14, § 225, was not repealed by Agricultural Code of 1927, Code 1940, Tit. 2, § 1 et seq. Short sales of coal are, therefore, governed by Section 4151 of the Criminal Code, dealing with that subject.
This section, as well as Section 245 of the Agricultural Code, were brought forward without change in the Code of 1940 See Tit. 14, § 225, Tit. 2, § 603.
The Agricultural Code throws additional safeguards around the sale of coal specially designed to meet the conditions of that business. Tit. 2, §§ 609, 610, 611, Code of 1940.
We do not consider other questions decided by the Court of Appeals.
Writ denied.
All Justices concur, KNIGHT, J., not sitting.